DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 02/17/2022 are entered.  The amendments change the scopes of the previously presented claims.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Regarding claims 21-40, the applicant argues that previously cited reference, Kim ‘568, does not disclose the currently amended claimed feature of “determining to initiate a random access procedure for system information request based at least one a Radio Resource Control (RRC) mode determination made by the UE”.  The applicant points to pp. 13-14 of Kim ‘568 provisional application and asserts that the disclosure merely teaches that (1) the UE is in an inactive mode (RRC_IDLE/RRC_INACTIVE) can request the other SI without requiring state transition and (2) the UE in RRC_Connected mode can be used for the request for the other SI.  The applicant maintains that these teachings do not disclose making an initial determination on whether to initiate a RA procedure for system information request based on the particular UE connectivity mode.
	Firstly, the passage pointed to by the applicant in Kim’568 states that “The UE in RRC_IDLE or RRC_INACTIVE should be able to request the other SI without requiring a state transition.  For the UE in RRC_CONNECTED, dedicated RRC signaling can be used for the request and delivery of the other SI”.  This passage shows that different procedures for the SI requests are performed based on the RRC mode of the UE, thereby showing the initial determination of RRC mode as being argued by the applicant.  In the case of RRC_Connected UEs, SI can be obtained by simply using dedicated RRC signaling as shown in this passage.  The passage does not show that RACH procedure is performed in this case and would be obvious since the UE is already RRC connected with the network.  In the case of RRC_IDLE or RRC_INACTIVE UEs, other procedures needs to be performed in order to obtain the SI, this passage simply indicates that this procedure does not require a state transition.  That is, the provisional application of Kim ‘568 actually shows an initial determination of the RRC mode to determine the procedures for acquiring system information (SI).
Although it is true that the passage specifically highlighted by the applicant simply indicates that for RRC_IDLE or RRC_INACTIVE UEs, the SI request procedure is performed without requiring a state transition and the passage does not mention whether Random Access procedure is performed or not, the reference actually discloses the use of the RACH procedure on the following page.  On page 14-18 of the provisional application (62/450,568) of Kim ‘568, the provisional application describes the specific procedures taken for the RRC_IDLE or RRC_INACTIVE UEs perform that does not need the UE to become CONNECTED Mode to acquire the requested SI, all of which includes the use of RACH procedure.
As shown above, it is clear that the provisional application (62/450,568) of Kim ‘568 discloses performing different procedures for obtaining the SI based on the RRC mode of the UE, and the procedures include the RACH procedure for RRC_IDLE or RRC_INACTIVE UEs while the procedures simply uses RRC dedicated signaling for RRC_CONNECTED UEs.  Therefore, it is reasonable to conclude that the provisional application (62/450,568) of Kim ‘568 does disclose the claimed feature of “determining to initiate a random access procedure for system information request based at least one a Radio Resource Control (RRC) mode determination made by the UE” and the applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo (US 2019/0174554) in view of Kim (US 2020/0029365).
	Deenoo discloses the following features.
Regarding claim 21, a method of a User Equipment (UE) (see “WTRU” recited in paragraph [0408] and throughout the specification), the method comprising: 
transmitting, to a network node, a first random access preamble on a first radio resource during the random access procedure if the UE requests a first set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
transmitting, to the network node, a second random access preamble on a second radio resource during the random access procedure if the UE requests a second set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
receiving an indication in a random access response, wherein the indication indicates which random access preamble has been received by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein the MSG2 is a response sent by the base station in response to the preamble/MSG1); and
considering the random access procedure completed successfully in response to receiving the indication (see “2-step RACH procedure” may be applied as shown in paragraph [0405], and in a 2-step RACH procedure, the random access procedure is considered completed upon successfully receiving MSG 2, which includes the indication as shown above).
Regarding claim 31, a User Equipment (UE) (see “WTRU” recited in paragraph [0408] and throughout the specification), comprising: a processor; and a memory operatively coupled to the processor (see Fig. 1B showing a WTRU including processor 118 and memory 130/132), wherein the processor is configured to execute a program code to:
transmit, to a network node, a first random access preamble on a first radio resource during the random access procedure if the UE requests a first set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
transmit, to the network node, a second random access preamble on a second radio resource during the random access procedure if the UE requests a second set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
receive an indication in a random access response, wherein the indication indicates which random access preamble has been received by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein the MSG2 is a response sent by the base station in response to the preamble/MSG1); and
consider the random access procedure completed successfully in response to receiving the indication (see “2-step RACH procedure” may be applied as shown in paragraph [0405], and in a 2-step RACH procedure, the random access procedure is considered completed upon successfully receiving MSG 2, which includes the indication as shown above).
Regarding claims 25 and 35, wherein the indication indicates which set of system information is to be provided by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein an RNTI specific to the other SI request is included in the MSG2, thereby indicating that the set of SI provided include the SI requested in the MSG1).
Regarding claims 26 and 36, receiving, by the UE, the requested set of system information after receiving the indication (see Fig. 8B, wherein the On-demand SI is transmitted to the UE in step 808 after receiving the indication in MSG2).
Regarding claims 27 and 37, wherein the random access response corresponds to the random access preamble transmitted by the UE (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request. For example, the temporary identifier may include a component specific to the other-SI request and/or the time/frequency and/or the preamble resource used for the other-SI request” recited in paragraph [0369], wherein the MSG2 corresponds to the preamble transmission in MSG1).
Regarding claims 28 and 38, receiving, by the UE, an association between radio resources for a random access preamble transmission and a set of system information, wherein the radio resources indicates which set of system information is requested (see “The WTRU may be configured (e.g., following transmission of the first RACH) with additional RACH resources and/or with contention-based resources (e.g., for indicating the specific other-SI being requested by the WTRU). The configuration of the additional RACH resources and/or contention-based resources used for requesting other-SI may be determined by the WTRU based on one or more of: msg2, preconfigurations and/or configurations of minimum SI, function of identity, and/or function of timing” recited in paragraph [0394]).
Regarding claims 29 and 39, wherein the association is provided by system information (see “The WTRU may be configured (e.g., following transmission of the first RACH) with additional RACH resources and/or with contention-based resources (e.g., for indicating the specific other-SI being requested by the WTRU). The configuration of the additional RACH resources and/or contention-based resources used for requesting other-SI may be determined by the WTRU based on one or more of: msg2, preconfigurations and/or configurations of minimum SI, function of identity, and/or function of timing” recited in paragraph [0394]).
Regarding claims 30 and 40, determining, by the UE, to request which set of system information from the network node (see “the WTRU may determine the other-SI it requires to request” recited in paragraph [0400]).
Deenoo does not explicitly disclose the following features: regarding claims 21 and 31, determining to initiate a random access procedure for system information request based at least on a mode of the UE; regarding claims 22 and 32, not initiating the random access procedure for system information request if the UE is in connected mode; regarding claims 23 and 33, requesting, by the UE, system information via a dedicated RRC signaling if the UE is in connected mode; regarding claims 24 and 34, initiating, by the UE, the random access procedure for system information request if the UE is in idle mode or inactive mode.
Kim discloses the following features.
Regarding claims 21 and 31, determining to initiate a random access procedure for system information request based at least on a RRC mode determination made by the UE (see section 5.5.3 of corresponding on page 13 of provisional application 62/450,568, which recites “The UE in RRC_IDLE or RRC_INACTIVE should be able to request the other SI without requiring a state transition.  For the UE in RRC_CONNECTED, dedicated RRC signaling can be used for the request and delivery of the other SI”; wherein the dedicated RRC signaling performed for the RRC_CONNECTED UEs do not include random access procedure while the procedure to request the other SI without requiring a state transition, for RRC_IDLE or RRC_INACTIVE UEs, are shown on pages 14-18, which shows four different procedures, all of which include the use of random access procedures).
Regarding claims 22 and 32, not initiating the random access procedure for system information request if the UE is in connected mode (see Fig. 8 or step S1260 in Fig. 12, wherein the UE in RRC_CONNECTED state receives dedicated signaling to acquire the other SI and see Fig. 10-11, wherein the UE in RRC_INACTIVE or RRC_IDLE state uses the RACH procedure to acquire the other SI; also see section 5.5.3 of corresponding provisional application 62/450,568)
Regarding claims 23 and 33, requesting, by the UE, system information via a dedicated RRC signaling if the UE is in connected mode (see Fig. 8 or step S1260 in Fig. 12, wherein the UE in RRC_CONNECTED state receives dedicated signaling to acquire the other SI and see Fig. 10-11, wherein the UE in RRC_INACTIVE or RRC_IDLE state uses the RACH procedure to acquire the other SI; also see section 5.5.3 of corresponding provisional application 62/450,568)
Regarding claims 24 and 34, initiating, by the UE, the random access procedure for system information request if the UE is in idle mode or inactive mode (see Fig. 8 or step S1260 in Fig. 12, wherein the UE in RRC_CONNECTED state receives dedicated signaling to acquire the other SI and see Fig. 10-11, wherein the UE in RRC_INACTIVE or RRC_IDLE state uses the RACH procedure to acquire the other SI; also see section 5.5.3 of corresponding provisional application 62/450,568)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Deenoo using features, as taught by Kim, in order to allow the UE to acquire system information without needing to switch to the RRC_CONNECTED mode (see paragraph [0089] of Kim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473